SECURITY AGREEMENT




This SECURITY AGREEMENT (the “Security Agreement”) dated as of October 31, 2012,
and made effective as of November 12, 2012, is executed by and among T. O
ENTERTAINMENT, INC., a Colorado corporation, T. O ENTERTAINMENT, INC., a Japan
corporation, T. O ENTERTAINMENT UNITED KINGDOM LTD, a United Kingdom
corporation, T. O ENTERTAINMENT RUS, LLC, a Russia limited liability company,
and T. O ENTERTAINMENT SINGAPORE PTE LTD, a Singapore corporation (each of the
foregoing hereinafter sometimes individually referred to as a “Debtor” and all
such entities sometimes hereinafter collectively referred to as “Debtors”), with
their chief executive offices located at 90 Madison Street, Suite 701, Denver,
CO 80206, and TCA Global Credit Master Fund, LP (the “Secured Party”).




R E C I T A L S:




WHEREAS, Debtors desire to borrow funds and obtain financial accommodations from
Secured Party pursuant to that certain Credit Agreement of even date herewith
among Debtors and Secured Party (the “Credit Agreement”).




NOW, THEREFORE, in consideration of the credit extended now and in the future by
Secured Party to the Debtors and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Debtors and Secured
Party hereby agree as follows:




A G R E E M E N T S:




1

DEFINITIONS.




1.1

Defined Terms. Capitalized terms used but not otherwise defined in this Security
Agreement (including the Recitals) shall have the meanings ascribed to them in
the Credit Agreement. For the purposes of this Security Agreement, the following
capitalized words and phrases shall have the meanings set forth below.




(a)

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.




(b)

“Collateral” shall have the meaning set forth in Section 2.1 hereof.




(c)

“Obligor” shall mean, collectively, each Debtor, or any other party liable with
respect to the Obligations.





1







--------------------------------------------------------------------------------




(d)

“Organizational Identification Number” means, with respect to each

Debtor, the organizational identification number assigned to such Debtor by the
applicable governmental unit or agency of the jurisdiction of organization of
such Debtor, if any.




(e)

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.




(f)

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default. 1.2
Other Terms Defined in UCC. All other capitalized words and phrases used herein
and not otherwise specifically defined herein or in the Credit Agreement shall
have the respective meanings assigned to such terms in the UCC, to the extent
the same are used or defined therein.




1.3

Other Interpretive Provisions.




(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. Whenever the context so requires, the neuter gender
includes the masculine and feminine, the single number includes the plural, and
vice versa, and in particular the word “Debtor” or “Debtors” shall be so
construed.




(b)

Section and Schedule references are to this Security Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement




(c)

The term “including” is not limiting, and means “including, without limitation”.




(d)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.




(e)

Unless otherwise expressly provided herein: (i) references to agreements
(including this Security Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document; and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.




(f)

To the extent any of the provisions of the other Loan Documents are inconsistent
with the terms of this Security Agreement, the provisions of this Security
Agreement shall govern.





2







--------------------------------------------------------------------------------




(g)

This Security Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.




(h)

The term “Debtor” or “Debtors” shall refer collectively to each Debtor
individually, and to all Debtors, collectively, in each case as the context may
so require, it being the intent of the parties under this Agreement that all of
the terms, conditions, provisions and representations hereof shall, to the
greatest extent possible, apply equally to each Debtor, as if each term,
covenant, provision and representation was separately made herein by each
Debtor.




2

SECURITY FOR THE OBLIGATIONS.




2.1

Security for Obligations. As security for the payment and performance of the
Obligations, each Debtor does hereby pledge, assign, transfer, deliver and grant
to Secured Party, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of such Debtor, of any kind or description, tangible or intangible,
wheresoever located and whether now existing or hereafter arising or acquired,
including the following (all of which property for such Debtor, along with the
products and proceeds therefrom, are individually and collectively referred to
as the “Collateral”):




(a)

all property of, or for the account of, such Debtor now or hereafter coming into
the possession, control or custody of, or in transit to, Secured Party or any
agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and




(b)

the additional property of such Debtor, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of such Debtor’s books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of such Debtor's right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:




(i)

All Accounts and all goods whose sale, lease or other disposition by such Debtor
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, such Debtor, or rejected or refused by an Account Debtor;




(ii)

All Inventory, including raw materials, work-in-process and finished goods;




(iii)

All goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;





3







--------------------------------------------------------------------------------




(iv)

All Software and computer programs;




(v)

All Securities, Investment Property, Financial Assets and Deposit Accounts,
specifically including the Lock Box Account and Borrower Payment Accounts, and
all funds at any time deposited therewith, and all funds and amounts reserved or
held back by any Payment Processing Companies;




(vi)

All Chattel Paper, Electronic Chattel Paper, Instruments,

Documents, Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles; and




(vii)

All real estate property owned by Debtor and the interest of Debtor in fixtures
related to such real property;




(viii)

All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.







2.2

Possession and Transfer of Collateral. Until an Event of Default has occurred,
but subject to Secured Party’s rights under the Credit Agreement (specifically
with respect to Secured Party’s rights to use and apply money in the Lock Box
Account) each Debtor shall be entitled to possession and use of the Collateral
(other than Instruments or Documents (including Tangible Chattel Paper and
Investment Property consisting of certificated securities) and other Collateral
required to be delivered to Secured Party pursuant to this Section 2). The
cancellation or surrender of any  promissory note evidencing an Obligation, upon
payment or otherwise, shall not affect the right of Secured Party to retain the
Collateral for any other of the Obligations, except upon payment in full of the
Obligations. No Debtor shall sell, assign (by operation of law or otherwise),
license, lease or otherwise dispose of, or grant any option with respect to  any
of the Collateral, except as permitted pursuant to the Credit Agreement.




2.3

Financing Statements. Each Debtor authorizes Secured Party to prepare and file
such financing statements, amendments and other documents and do such acts as
Secured Party deems necessary in order to establish and maintain valid, attached
and perfected, first priority security interests in the Collateral in favor of
Secured Party, for its own benefit and as agent for its Affiliates, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens. Each Debtor hereby  irrevocably authorizes Secured Party at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto that: (a) indicate the Collateral: (i) is
comprised of all assets of such Debtor (or words of similar effect), regardless
of whether any particular asset comprising a part of the Collateral falls within
the scope of Article 9 of the UCC of the jurisdiction wherein such financing
statement or amendment is filed; or (ii) as being of an equal or lesser scope or
within greater detail as the grant of the security interest set forth herein;
and (b) contain any other information required by Section 5 of Article 9 of the
UCC of the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including: (A) whether such Debtor is an organization, the type of





4







--------------------------------------------------------------------------------




organization and any Organizational Identification Number issued to such Debtor;
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of the real property to which the Collateral relates.
Each Debtor agrees to furnish any such information to Secured Party promptly
upon request. In addition, each Debtor shall make appropriate entries on its
books and records disclosing the security interests of Secured Party, for its
own benefit and as agent for its Affiliates, in the Collateral. Each Debtor
hereby agrees that a photogenic or other reproduction of this Security Agreement
is sufficient for filing as a financing statement and each Debtor authorizes
Secured Party to file this Security Agreement as a financing statement in any
jurisdiction.




2.4

Preservation of the Collateral. Secured Party may, but is not required to, take
such actions from time to time as Secured Party deems appropriate to maintain or
protect the Collateral. Secured Party shall have exercised reasonable care in
the custody and preservation of the Collateral if Secured Party takes such
action as any Debtor shall reasonably request in writing which is not
inconsistent with Secured Party’s status as a secured party, but the failure of
Secured Party to comply with any such request shall not be deemed a failure to
exercise reasonable care; provided, however, Secured Party’s responsibility for
the safekeeping of the Collateral shall: (i) be deemed reasonable if such
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property; and (ii) not extend to matters beyond the control of
Secured Party, including acts of God, war, insurrection, riot or governmental
actions. In addition, any failure of Secured Party to preserve or protect any
rights with respect to the Collateral against prior or third parties, or to do
any act with respect to preservation of the Collateral, not so requested by a
Debtor, shall not be deemed a failure to exercise  reasonable care in the
custody or preservation of the Collateral. Each Debtor shall have the sole
responsibility for taking such action as may be necessary, from time to time, to
preserve all rights of such Debtor and Secured Party in the applicable
Collateral against prior or third parties. Without limiting the generality of
the foregoing, where Collateral consists, in whole or in part, of Capital
Securities, each Debtor represents to, and covenants with, Secured Party that
such Debtor has made arrangements for keeping informed of changes or potential
changes affecting the Capital Securities (including rights to convert or
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and each Debtor agrees that Secured Party shall have
no responsibility or liability for informing such Debtor of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.




2.5

Other Actions as to any and all Collateral. Each Debtor further agrees to take
any other action reasonably requested by Secured Party to ensure the attachment,
perfection and first priority of, and the ability of Secured Party to enforce,
the security interest of Secured Party, for its own benefit and as agent for its
Affiliates, in any and all of the Collateral, including: (i) causing Secured
Party’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the bank to enforce, the security interest of Secured
Party, for its own benefit and as agent for its Affiliates, in such Collateral;
(ii) complying with any provision of any statute, regulation or treaty of the
United States as to any material portion of the Collateral as soon as possible
but not more than forty-five (45) days after such request if compliance with
such provision is a condition to attachment, perfection or priority of, or
ability of Secured Party to enforce, the security





5







--------------------------------------------------------------------------------




interest of Secured Party, for its own benefit and as agent for its Affiliates,
in such Collateral; (iii) obtaining governmental and other third party consents
and approvals, including, without limitation, any consent of any licensor,
lessor or other Person with authority or control over or an interest in any
material portion of the Collateral as soon as possible but not more than
forty-five (45) days after such request; (iv) obtaining waivers from mortgagees
and landlords in form and substance reasonably satisfactory to Secured Party
which affect any material portion of the Collateral as soon as possible but not
more than forty-five (45) days after such request; and (v) taking all actions
required by the UCC in effect from time to time or by other law, as applicable
in any relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. Each Debtor further agrees to indemnify and hold Secured Party
harmless against claims of any Persons not a party to this Security Agreement
concerning disputes arising over the Collateral, except to the extent resulting
from the gross negligence or willful misconduct of Secured Party or its
Affiliates.




2.6

Collateral in the Possession of a Warehouseman or Bailee. If any material
portion of the Collateral at any time is in the possession of a warehouseman or
bailee, each Debtor shall promptly notify Secured Party thereof, and, as soon as
possible, but not more than forty-five (45) days later, shall obtain a
Collateral Access Agreement in form and substance reasonably satisfactory to
Secured Party from such warehouseman or bailee.




2.7

Letter-of-Credit Rights. If any Debtor at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of such Debtor, such Debtor
shall promptly notify Secured Party thereof and, at the request and option of
Secured Party, such Debtor shall, pursuant to an agreement in form and substance
reasonably satisfactory to Secured Party, either: (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to Secured
Party, for its own benefit and as agent for its Affiliates, of the proceeds of
any drawing under the letter of credit; or (ii) arrange for Secured Party, for
its own benefit and as agent for its Affiliates, to become the transferee
beneficiary of the letter of credit, with Secured Party agreeing, in each case,
that the proceeds of any drawing under the letter to credit are to be applied as
provided in the Credit Agreement.




2.8

Commercial Tort Claims. If any Debtor shall at any time hold or acquire a

Commercial Tort Claim, such Debtor shall promptly notify Secured Party in
writing  signed by such Debtor of the details thereof and grant to Secured
Party, for its own benefit and as agent for its Affiliates, in such written
notice or other written instrument, a security interest therein and in the
proceeds thereof, all upon the terms of this Security Agreement, in each case in
form and substance reasonably satisfactory to Secured Party, and shall execute
any amendments hereto deemed reasonably necessary by Secured Party to perfect
the security interest of Secured Party, for its own benefit and as agent for its
Affiliates, in such Commercial Tort Claim.




2.9

Electronic Chattel Paper and Transferable Records. If any Debtor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Debtor shall promptly notify Secured Party thereof and, at
the request of Secured Party, shall take such action as Secured Party may
reasonably request to vest in





6







--------------------------------------------------------------------------------




Secured Party control under Section 9-105 of the UCC of such electronic chattel
paper or control under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. Secured Party agrees with each Debtor that Secured
Party will arrange, pursuant to procedures reasonably satisfactory to Secured
Party and so long as such procedures will not result in Secured Party’s loss of
control, for such Debtor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act, for a
party in control to make without loss of control.




3

REPRESENTATIONS AND WARRANTIES.




Each Debtor makes the following representations and warranties to Secured Party:




3.1

Debtor Organization and Name. Each Debtor is a corporation or limited liability
company, as applicable, duly organized, existing and in good standing under the
laws of its State of organization, with full and adequate power to carry on and
conduct its business as presently conducted. Each Debtor is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
requires such qualification or licensing. Each Debtor’s Organizational
Identification Number is set forth in the Credit Agreement. The exact legal name
of each Debtor is as set forth in the first paragraph of this Security
Agreement, and no Debtor currently conducts, nor has it during the last five (5)
years conducted, business under any other name or trade name.




3.2

Authorization. Each Debtor has full right, power and authority to enter into
this Security Agreement and to perform all of its duties and obligations under
this Security Agreement. The execution and delivery of this Security Agreement
and the other Loan Documents will not, nor will the observance or performance of
any of the matters and things herein or therein set forth, violate or contravene
any provision of law or of the articles of incorporation, by-laws, operating
agreement or other governing documents, as applicable, of each Debtor. All
necessary and appropriate action has been taken on the part of each Debtor to
authorize the execution and delivery of this Security Agreement.




3.3

Validity and Binding Nature. This Security Agreement is the legal, valid and
binding obligation of each Debtor, enforceable against each Debtor in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.




3.4

Consent; Absence of Breach. The execution, delivery and performance of this
Security Agreement and any other documents or instruments to be executed and
delivered by each Debtor in connection herewith, do not and will not: (a)
require any consent, approval, authorization, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
(other than filings or notices pursuant to federal or state securities laws or
other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with: (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority; (ii) the articles of incorporation,





7







--------------------------------------------------------------------------------




bylaws, operating agreement, or other organic or governance document applicable
to each Debtor; or (iii) any agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon each applicable Debtor
or any of its properties or assets; or (c) require, or result in, the creation
or imposition of any Lien on any asset of any Debtor, other than Liens in favor
of Secured Party created pursuant to this Security Agreement and Permitted
Liens.




3.5

Ownership of Collateral; Liens. Each Debtor is the sole owner of all the
Collateral applicable to such Debtor, free and clear of all Liens, charges and
claims  (including infringement claims with respect to patents, trademarks,
service marks, copyrights and other intellectual property rights), other than
Permitted Liens.




3.6

Adverse Circumstances. No condition, circumstance, event, agreement, document,
instrument, restriction, litigation or proceeding (or threatened litigation or
proceeding or basis therefor) exists which: (i) would have a Material Adverse
Effect upon any Debtor; or (ii) would constitute an Event of Default or an
Unmatured Event of Default.




3.7

Security Interest. This Security Agreement creates a valid security interest in
favor of Secured Party in the Collateral and, when properly perfected by filing
in the appropriate jurisdictions, or by possession or Control of such Collateral
by Secured Party or delivery of such Collateral to Secured Party, shall
constitute a valid, perfected, first-priority security interest in such
Collateral.




3.8

Place of Business. The principal place of business and books and records of each
Debtor is set forth in the preamble to this Security Agreement, and the location
of all Collateral, if other than at such principal place of business, is as set
forth on Schedule 3.8 attached hereto and made a part hereof, and each Debtor
shall promptly notify Secured Party of any change in such locations. No Debtor
will remove or permit the Collateral to be removed from such locations without
the prior written consent of Secured Party, except as permitted pursuant to the
Credit Agreement.




3.9

Complete Information. This Security Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by any Debtor to Secured Party for purposes of, or in connection with,
this Security Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of any Debtor to Secured
Party pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by Secured
Party that any projections and forecasts provided by any Debtor are based on
good faith estimates and assumptions believed by such Debtor to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).





8







--------------------------------------------------------------------------------




4

REMEDIES.




Upon the occurrence of any default in the payment or performance of any of the
covenants, conditions and agreements contained in this Security Agreement or any
other Event of Default, Secured Party shall have all rights, powers and remedies
set forth in this Security Agreement or the other Loan Documents or in any other
written agreement or instrument relating to any of the Obligations or any
security therefor, as a secured party under the UCC or as otherwise provided at
law or in equity. Without limiting the generality of the foregoing, Secured
Party may, at its option upon the occurrence of an Event of Default, declare its
commitments to Debtors to be terminated and all Obligations to be immediately
due and payable, or, if provided in the Loan Documents, all commitments of
Secured Party to Debtors shall immediately terminate and all Obligations shall
be automatically due and payable, all without demand, notice or further action
of any kind required on the part of Secured Party. Each Debtor hereby waives any
and all presentment, demand, notice of dishonor, protest, and all other notices
and demands in connection with the enforcement of Secured Party’s rights under
the Loan Documents, and hereby consents to, and waives notice of release, with
or without consideration, of any Collateral, notwithstanding anything contained
herein or in the Loan Documents to the contrary. In addition to the foregoing:




4.1

Possession and Assembly of Collateral. Secured Party may, without notice, demand
or the initiation of legal process of any kind, take possession of any or all of
the Collateral (in addition to Collateral of which Secured Party already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any of Debtors’
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and Secured Party shall have the
right to store and conduct a sale of the same in any of Debtors’ premises
without cost to Secured Party. At Secured Party’s request, each Debtor will, at
such Debtor’s sole expense, assemble the Collateral and make it available to
Secured Party at a place or places to be designated by Secured Party which is
reasonably convenient to Secured Party and Debtors.




4.2

Sale of Collateral. Secured Party may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Secured Party may deem
proper, and Secured Party may purchase any or all of the Collateral at any such
sale. Each Debtor acknowledges that Secured Party may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers. Each Debtor consents to
any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale Secured Party shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.
Secured Party may apply the net proceeds, after deducting all costs, expenses,
attorneys’ and paralegals’ fees incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of the
Obligations, returning the excess proceeds, if any, to Debtors. Each Debtor
shall remain liable for any amount remaining unpaid after such application, with
interest at the Default Rate. Any notification of intended disposition of the
Collateral required by law shall be conclusively deemed reasonably and properly
given if given





9







--------------------------------------------------------------------------------




by Secured Party at least ten (10) calendar days before the date of such
disposition. Each Debtor hereby confirms, approves and ratifies all acts and
deeds of Secured Party relating to the foregoing, and each part thereof, and
expressly waives any and all claims of any nature, kind or description which it
has or may hereafter have against Secured Party or its representatives, by
reason of taking, selling or collecting any portion of the Collateral. Each
Debtor consents to releases of the Collateral at any time (including prior to
default) and to sales of the Collateral in groups, parcels or portions, or as an
entirety, as Secured Party shall deem appropriate. Each Debtor expressly
absolves Secured Party from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or non-enforcement
of any rights or remedies under this Security Agreement.




4.3

Standards for Exercising Remedies. To the extent that applicable law imposes
duties on Secured Party to exercise remedies in a commercially reasonable
manner, each Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party: (i) to incur expenses deemed necessary by
Secured Party to prepare Collateral for disposition or otherwise to complete raw
material or work-in-process into finished goods or other finished products for
disposition; (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of; (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral; (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as Debtors, for expressions of
interest in acquiring all or any portion of the Collateral; (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
including any warranties of title; (xi) to purchase insurance or credit
enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Each Debtor
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would not be
commercially unreasonable in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section. Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to Debtors or to impose any
duties on Secured Party that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section.





10







--------------------------------------------------------------------------------




4.4

UCC and Offset Rights. Secured Party may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party. Each Debtor, on behalf of itself and any Obligor, hereby
waives the benefit of any law that would otherwise restrict or limit Secured
Party in the exercise of its right, which is hereby acknowledged, to appropriate
at any time hereafter any such indebtedness owing from Secured Party to any
Obligor.




4.5

Additional Remedies. Upon the occurrence of an Event of Default, Secured Party
shall have the right and power to:




(a)

instruct any Debtor, at its own expense, to notify any parties obligated on any
of the Collateral, including any Account Debtors or Payment Processing
Companies, to make payment directly to Secured Party of any amounts due or to
become due thereunder, or Secured Party may directly notify such obligors of the
security interest of Secured Party, and/or of the assignment to Secured Party of
the Collateral and direct such obligors to make payment to Secured Party of any
amounts due or to become due with respect thereto, and thereafter, collect any
such amounts due on the Collateral directly from such Persons obligated thereon;




(b)

enforce collection of any of the Collateral, including any Accounts, by suit or
otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;




(c)

take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;




(d)

extend, renew or modify for one or more periods (whether or not longer than the
original period) the Obligations or any obligation of any nature of any other
obligor with respect to the Obligations;




(e)

grant releases, compromises or indulgences with respect to the Obligations, any
extension or renewal of any of the Obligations, any security therefor, or to any
other obligor with respect to the Obligations;




(f)

transfer the whole or any part of Capital Securities which may constitute
Collateral into the name of Secured Party or Secured Party’s nominee without
disclosing, if Secured Party so desires, that such Capital Securities so
transferred are subject to the security interest of Secured Party, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such Capital Securities, or any transfer agent, shall not be
bound to inquire, in the event that Secured Party or such nominee makes any
further transfer of such





11







--------------------------------------------------------------------------------




Capital Securities, or any portion thereof, as to whether Secured Party or such
nominee has the right to make such further transfer, and shall not be liable for
transferring the same;




(g)

vote the Collateral;




(h)

make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Debtors hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Secured Party’s rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Debtors, any guarantor or other Person liable to Secured Party for the
Obligations; and (i) at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Security Agreement, the Loan Documents, or any of the other Obligations, or
Secured Party’s rights hereunder, under the Obligations. Each Debtor hereby
ratifies and confirms whatever Secured Party may do with respect to the
Collateral and agrees that Secured Party shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.




4.6

Attorney-in-Fact. Each Debtor hereby irrevocably makes, constitutes and appoints
Secured Party (and any officer of Secured Party or any Person designated by
Secured Party for that purpose) as such Debtor’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in Debtor’s name, place and stead, with
full power of substitution, to: (i) take such actions as are permitted in this
Security Agreement; (ii) execute such financing statements and other documents
and to do such other acts as Secured Party may require to perfect and preserve
Secured Party’s security interest in, and to enforce such interests in the
Collateral; and (iii) upon the occurrence of an Event of Default, carry out any
remedy provided for in this Security Agreement, the Credit Agreement or through
law or equity, including endorsing such Debtor’s name to checks, drafts,
instruments and other items of payment, and proceeds of the Collateral,
executing change of address forms with the postmaster of the United States Post
Office serving the address of such Debtor, changing the address of such Debtor
to that of Secured Party, opening all envelopes addressed to such Debtor and
applying any payments contained therein to the Obligations, and changing any
merchant accounts or instructions to Payment Processing Companies regarding any
credit/debit card payments from Account Debtors. Each Debtor hereby acknowledges
that the constitution and appointment of such proxy and attorney-in-fact are
coupled with an interest and are irrevocable. Each Debtor hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Security Agreement.




4.7

No Marshaling. Secured Party shall not be required to marshal any present or
future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, each





12







--------------------------------------------------------------------------------




Debtor hereby agrees that it will not invoke any law relating to the marshaling
of collateral which might cause delay in or impede the enforcement of Secured
Party’s rights under this Security Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
each Debtor hereby irrevocably waives the benefits of all such laws.




4.8

No Waiver. No Event of Default shall be waived by Secured Party except in
writing. No failure or delay on the part of Secured Party in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
There shall be no obligation on the part of Secured Party to exercise any remedy
available to Secured Party in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Debtor agrees that in the event that such Debtor fails to perform, observe or
discharge any of its Obligations or liabilities under this Security Agreement or
any other agreements with Secured Party, no remedy of law will provide adequate
relief to Secured Party, and further agrees that Secured Party shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.




4.9

Application of Proceeds. Secured Party will, within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. Secured Party shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon Debtors. Any proceeds of any disposition by Secured Party of all
or any part of the Collateral may be first applied by Secured Party to the
payment of expenses incurred by Secured Party in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses and costs as provided
for in Section 5.13 hereof.




5  

MISCELLANEOUS.




5.1

Entire Agreement. This Security Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against Debtors and Secured Party in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of Debtors and Secured Party. No promises, either
expressed or implied, exist between any Debtor and Secured Party, unless
contained herein or therein. This Security Agreement, together with the other
Loan Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Security Agreement and the other Loan Documents. This Security
Agreement and the other Loan Documents are the result of negotiations between
Secured Party and Debtors and have been reviewed (or have had the opportunity to
be reviewed) by counsel to all such parties, and are the





13







--------------------------------------------------------------------------------




products of all parties. Accordingly, this Security Agreement and the other Loan
Documents shall not be construed more strictly against Secured Party merely
because of Secured Party's involvement in their preparation.




5.2

Amendments; Waivers. No delay on the part of Secured Party in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Secured Party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Secured Party, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.




5.3

WAIVER OF DEFENSES. EACH DEBTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE
OF ACTION, COUNTERCLAIM OR SETOFF WHICH SUCH DEBTOR MAY NOW HAVE OR HEREAFTER
MAY HAVE TO ANY ACTION BY SECURED PARTY IN ENFORCING THIS SECURITY AGREEMENT.
PROVIDED SECURED PARTY ACTS IN GOOD FAITH, EACH DEBTOR RATIFIES AND CONFIRMS
WHATEVER SECURED PARTY MAY DO PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL
ACCOMMODATION TO DEBTORS.




5.4

FORUM SELECTION AND CONSENT TO JURISDICTION. TO INDUCE SECURED PARTY TO MAKE
FINANCIAL ACCOMODATIONS TO DEBTORS, EACH DEBTOR AGREES THAT ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
FEDERAL OR STATE COURTS OF CLARK COUNTY, NEVADA; PROVIDED THAT NOTHING IN THIS
SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE SECURED PARTY FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH
DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF CLARK COUNTY, NEVADA, FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. DEBTORS AND SECURED PARTY FURTHER IRREVOCABLY CONSENT TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEVADA. EACH DEBTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.




5.5

WAIVER OF JURY TRIAL. EACH DEBTOR AND SECURED PARTY, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT  WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR





14







--------------------------------------------------------------------------------




PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY AND ANY DEBTOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO DEBTORS.




5.6

Assignability. Secured Party, prior to the occurrence of an Event of Default and
with the consent of Debtors, which consent will not be unreasonably withheld,
and after the occurrence of an Event of Default without consent from or notice
to anyone, may at any time assign Secured Party’s rights in this Security
Agreement, the other Loan Documents, the Obligations, or any part thereof and
transfer Secured Party’s rights in any or all of the Collateral, and Secured
Party thereafter shall be relieved from all liability with respect to such
Collateral. This Security Agreement shall be binding upon Secured Party and
Debtors and their respective legal representatives and successors. All
references herein to any Debtor shall be deemed to include any successors,
whether immediate or remote. In the case of a joint venture or partnership, the
term “Debtor” or “Debtors” shall be deemed to include all joint venturers or
partners thereof, who shall be jointly and severally liable hereunder.




5.7

Binding Effect. This Security Agreement shall become effective upon execution by
Debtors and Secured Party.




5.8

Governing Law. This Security Agreement shall be delivered and accepted in and
shall be deemed to be a contract made under and governed by the internal laws of
the State of Nevada, without regard to conflict of laws principles.




5.9

Enforceability. Wherever possible, each provision of this Security Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.




5.10

Time of Essence. Time is of the essence in making payments of all amounts due
Secured Party under the Loan Documents and in the performance and observance by
Debtors of each covenant, agreement, provision and term of this Security
Agreement and the other Loan Documents.




5.11

Counterparts; Facsimile Signatures. This Security Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together





15







--------------------------------------------------------------------------------




constitute but one and the same Security Agreement. Receipt of an executed
signature page to this Security Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by Secured Party shall be deemed to be
originals thereof.




5.12

Notices. Except as otherwise provided herein, each Debtor waives all notices and
demands in connection with the enforcement of Secured Party’s rights hereunder.
All notices, requests, demands and other communications provided for hereunder
shall be made in accordance with the terms of the Credit Agreement.




5.13

Costs, Fees and Expenses. Debtors shall pay or reimburse Secured Party for all
reasonable costs, fees and expenses incurred by Secured Party or for which
Secured Party becomes obligated in connection with the enforcement of this
Security Agreement, including search fees, costs and expenses and attorneys’
fees, costs and time charges of counsel to Secured Party and all taxes payable
in connection with this Security Agreement. In furtherance of the foregoing,
Debtors shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Security Agreement and the other Loan Documents to be delivered
hereunder, and agrees to save and hold Secured Party harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses. That portion of the Obligations
consisting of costs, expenses or advances to be reimbursed by Debtors to Secured
Party pursuant to this Security Agreement or the other Loan Documents which are
not paid on or prior to the date hereof shall be payable by Debtors to Secured
Party on demand. If at any time or times hereafter Secured Party: (a) employs
counsel for advice or other representation: (i) with respect to this Security
Agreement or the other Loan Documents; (ii) to represent Secured Party in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by Secured Party, any
Debtor, or any other Person) in any way or respect relating to this Security
Agreement; or (iii) to enforce any rights of Secured Party against any Debtor or
any other Person under of this Security Agreement; (b) takes any action to
protect, collect, sell, liquidate, or otherwise dispose of any of the
Collateral; and/or (c) attempts to or enforces any of Secured Party’s rights or
remedies under this Security Agreement, the costs and expenses incurred by
Secured Party in any manner or way with respect to the foregoing, shall be part
of the Obligations, payable by Debtors to Secured Party on demand.




5.14

Termination. This Security Agreement and the Liens and security interests
granted hereunder shall not terminate until the termination of the Credit
Agreement and the commitments to make Loans thereunder and the full and complete
performance and satisfaction and payment in full of all the Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted). Upon termination of this Security Agreement, Secured
Party shall also deliver to Debtors (at the sole expense of Debtors) such UCC
termination statements, certificates for terminating the liens on the Motor
Vehicles (if any) and such other documentation, without recourse, warranty or
representation whatsoever, as shall be reasonably requested by Debtors to effect
the termination and release of the Liens and security interests in favor of
Secured Party affecting the Collateral.





16







--------------------------------------------------------------------------------




5.15

Reinstatement. This Security Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Debtor
for liquidation or reorganization, should any Debtor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Debtor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.




5.12

Joint and Several Liability. The liability of all Debtors hereunder for the
Obligations, or for the performance of any other term, condition, covenant or
agreement of any Debtor hereunder, shall be joint and several as between all
Debtors.













[SIGNATURE PAGE FOLLOWS]





17







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.




Debtors:

 

 

 

 

 

T. O ENTERTAINMENT, INC.,

a Colorado corporation

 

T. O ENTERTAINMENT, INC.,

a Japan corporation

 

 

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Chief Executive Officer

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Chief Executive Officer

 

 

 

T. O ENTERTAINMENT UNITED

KINGDOM LTD, a United Kingdom

corporation

 

T. O ENTERTAINMENT RUS, LLC,

a Russia limited liability company

 

 

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Director

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Founder

 

 

 

T. O ENTERTAINMENT SINGAPORE

PTE LTD, a Singapore corporation

 

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Director

 

 

 

 

Agreed and accepted:

 

 

Secured Party:

 

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

 

 

 

 

By: TCA Global Credit Fund GP, Ltd.

Its: General Partner

 

 

 

 

 

By: /s/Robert Press

 

 

Robert Press, Director





18







--------------------------------------------------------------------------------

Schedule 3.8




Collateral Locations/Places of Business




90 Madison Street, Suite 701, Denver, CO 80206












